Oo Co NHN DH HO F&F WD NO —

ww NO N NO YN N N NN NO | | | Ff FF Ft Fh hE
oN KN NW ek WON KH OO TOUS ONC OCUPlUlUlMhULUNDOU CUO

 

 

 

Case 3:16-cv-00670-MMD-CBC Document 50 Filed 05/10/19 Page 1 of 3

AARON D. FORD
Attorney General

 

ROBERT W. DELONG, Bar No. 10022

Deputy Attorney General . L
State of Nevada LZ FILED _____ RECEIVED
Bureau of Litigation ENTERED ___ SERVED ON
Public Safety Division COUNSEL/PARTIES OF RECORD

 

on N. Carson Street

arson City, NV 89701-4717
Tel: (775) 684-1120 MAY 13 2013
E-mail: rdelong@ag.nv.gov

 

 

 

CLERK US DISTRICT COURT

Attorneys for Defendants Stacy Barret, DISTRICT OF NEVADA

Jay Barth, James Dzurenda, :
Dwight Neven, Jason Satterly, BY:
and Anthony Warren

 

DEPUTY

 

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA > >
JOHN MELNIK, OR cl
Case No. 3:16-cv-00670-MMD-CBC
Plaintiff,
MOTION TO EXTEND THE DEADLINE TO
vs. FILE MOTIONS FOR SUMMARY
JUDGMENT

JAMES DZURENDA, et al., (First Request)

Defendants.

 

Defendants, Stacy Barrett, Jay Barth, James Dzurenda, Dwight Neven, Jason Satterly, and
Anthony Warren, by and through counsel, Aaron D. Ford, Nevada Attorney General, and Robert W.
DeLong, Deputy Attorney General, hereby move to extend the deadline to file dispositive motions in
this matter by 30 days because the case was recently reassigned to undersigned counsel. (See ECF No.
43.)

This is an inmate civil rights action brought pursuant to 42 U.S.C. § 1983. Plaintiff John Melnik
(Plaintiff) is an inmate in the custody of the Nevada Department of Corrections (NIDOC). Federal Rule
of Civil Procedure 6(b)(1) governs enlargements of time and provides as follows:

When an act may or must be done within a specified time, the court
may, for good cause, extend the time: (A) with or without motion or
notice if the court acts, or if a request is made, before the original tirne
or its extension expires; or (B) on motion made after the time has

expired if the party failed to act because of excusable neglect.

H/T

 
oOo co NY DB F&F WO NH —

Nw NO NY NY BPO N VN YN N | | -| FF FF FF EF Sh hlU=
oN HR AN & WH NY —|§— CF 6 fH ANY BDH F&F Ww Ne | &

 

 

Case 3:16-cv-00670-MMD-CBC Document 50 Filed 05/10/19 Page 2 of 3

The proper procedure, when additional time for any purpose is needed, is to present a request
for extension of time before the time fixed has expired. Canup v. Miss. Val. Barge Line Co., 31 F.R.D.
282 (W.D. Pa. 1962). Extensions of time may always be asked for, and usually are granted on a
showing of good cause if timely made under subdivision (b)(1) of the Rule. Creedon v. Taubman, 8
F.R.D. 268 (N.D. Ohio 1947). The present deadline to file motions for summary judgment is today,
May 10, 2019. (ECF No. 36 at 3.)

Defendants seek an enlargement of time to file dispositive motions in this matter because
attorney Erin L. Albright is no longer with the Office of the Nevada Attorney General, and the case has
recently been reassigned to undersigned counsel. (ECF No. 43.) Defendants respectfully request that the
deadline to file motions for summary judgment in this matter be extended for 30 dzys to allow for the
collection of declarations and evidence to file a motion for summary judgment. If granted, the new
deadline to file motions for summary judgment would be Monday, June 10, 2019.

Good cause exists to extend the time to file this motion. This request is made in good faith and
not for the purpose of delay. Defendants respectfully submit that none of the parties will be prejudiced
by the extension of time sought.

DATED this 10th day of May, 2019.

AARON D. FORD
Attorney General

y a hate boa?
By: f ot wo aa
ROBERT W. DELONG
Deputy Attorney General
State of Nevada
Bureau of Litigation
Public Safety Division

Attorneys for Defendants

 

 
